 In the Matter of REYNOLDS SPRING COMPANY,EMPLOYERandINTER-NATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, UAW-CIO, PETITIONERCase No. 7-RC-62.-Decided July 28, 1948DECISION -ANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearing officer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has 'delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the:National Labor Relations Act.2.The labor organization named below claims to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit appro-priate for.,purposes -of collective bargaining within the meaning ofSection 9'(b) of, the Act.. .All production and maintenance employees of the Employer at itsColdwater, Michigan, plant, excluding office and clerical employees,time-study: men, guards, and supervisors.;5.The Employer contends-that an election at this tiine is prematurein view of an expanding unit.As of the hearing date there were 131employees in the unit.A full complement of 250 employees in theunit is anticipated as a result of a vigorous sales drive currently*Chairman Herzog and Members Reynolds and Murdock.78 N. L. R. B.. No. 76.632 REYNOLDS SPRING COMPANY633being conducted to increase the demand for the Employer's products.We reject the Employer's contention and shall direct an immediateelection for the reason,inter alia,that a substantial and representativeworking force is presently employed in the production of rinishedproducts.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this case washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board, Rules and Regulations-Series 5, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein=stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America, UAW-CIO.1Matter ofWestern Electric Company, Incorporated,76 N. L. R. B. 400;Matter ofInternational Harvester Company,71N. L.R. B 680.